Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 1, the recitation “without establishing a connection with the terminal” is unclear. The act of sending data to said terminal using unidirectional communication is itself a type of connection. The blanket recitation of “without establishing a connection” is therefore contradictory to the preceding limitation in which applicant admits data is sent to said terminal. It is therefore not clear what applicant means by “without establishing a connection with the terminal.” Claims 2-7 are dependent on claim 1 and do not address the clarity issue.  

Claim Rejections - 35 USC § 103

Claims 1-7, as best understood by the Office, are rejected under 35 USC 103(a) as being unpatentable over Li et al. US 2017/0131406 in view of Asmussen US 2009/0271834.

     As to claim 1, Li teaches a positioning method implemented by an access network device (abstract, figs.2-3), the positioning method comprising: storing by an access network device first location data of the access network device, wherein the first location data indicates a location of the access network device (ala the storage module 102 in fig.2); receiving by an access network device a first satellite signal from a satellite system (ala satellite positioning module 103 in fig.3); determining by an access network device second location data of the access network device based on the first satellite signal (see fig.1); determining by an access network device calibration data based on the first location data and the second location data ([0003, 0010-0013]), wherein the calibration data comprises differential data of the first location data and the second location data ([0012, 0023, 0033-0035] correction parameter module 104 in fig.2, steps 301-302 in fig.3), and wherein the differential data comprises a longitude and latitude differential value, a distance differential value, a code phase differential value, or a carrier phase differential value ([0003, 0013, 0036-0041]); and sending by an access network device the calibration data to a terminal, wherein the calibration data is for determining a location of the terminal (sending module 105 see fig.2; also c.f. [0012 and 0036-0041] teaches sending calibration data that is for determining location).
While Li doesn’t expressly teach sending the data to the terminal using unidirectional communication without establishing a connection with the terminal, please N.B., the concept of unidirectional communication without establishing connection with terminal is routine.

It would be obvious to modify Li by sending the data using unidirectional comm. without establishing connection with terminal as taught by Li [0373] for the benefit of modulating communication paths in a secure manner.    As to claims 2, Li and Asmussen teaches the positioning method of claim 1, wherein sending the calibration data to the terminal comprises sending the calibration data to the terminal in a broadcast transmission mode (abstract, 0007 Li), and wherein the broadcast transmission mode comprises a broadcast message or a multimedia broadcast multicast service ([0046]).     As to claim 3, Li and Asmussen teaches the positioning method of claim 2, wherein sending the calibration data to the terminal in the broadcast transmission mode comprises periodically sending the calibration data to the terminal in the broadcast transmission mode ([0056-0058] Li).

     As to claims 4, Li and Asmussen teaches the positioning method of claim 1. Li and Asmussen doesn’t expressly teach wherein sending the calibration data to the terminal comprises sending the calibration data to the terminal in a point-to-point transmission mode. However, please N.B., point-to-point is one of several conventional transmission modes in the art. It would have been obvious to modify Li by using one of the routine transmission modes such as point-to-

     As to claim 6, Li and Asmussen teaches the positioning method of claim 1, wherein the calibration data further comprises the first location data and the second location data (esp. c.f. [0032-000039] Li).
         As to claim 7, Li and Asmussen teaches the positioning method of claim 1. Li and Asmussen doesn’t expressly teach further comprising obtaining the first location data through manual measurement. However, please N.B., manual measurement of location is an obvious form of measuring location. It would be obvious to modify Li by manually measuring location because manually measuring location is, if not intrinsic to location determination, certainly obvious.   

Allowable Subject Matter
     Claims 8-10, 14-16, 34, and 40-44 are allowable because applicant has amended the independent claims 8 and 34 to include the allowable subject matter of claims 12-14.

Response to Remarks
     Applicant’s remarks recited 12/30/21 have been considered. The arguments made with regards to claims 8-10, 14-16, 34, 40-44 are persuasive as applicant has amended claims 8 and 34 to include the allowable subject matter of now cancelled claims 12-14. However, the Office maintains the rejection for claims 1-7 as noted above. Applicant’s remarks with regards to claims 1-7 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. In particular, it is noted that the concept of unidirectional comm. without establishing connection with the terminal is routine in the art as evidenced by the newly applied prior art. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646